            Case 1:20-cr-10100-ADB Document 17 Filed 11/11/20 Page 1 of 2




                          THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )               Case No. 20-CR-10100-ADB
                                    )
JONATHAN NGUYEN                     )
____________________________________)


                          ASSENTED-TO MOTION TO CONTINUE

       NOW COMES the Defendant, Jonathan Nguyen, by and through counsel, and moves

this Honorable Court to continue the Sentencing Hearing in this matter for a period of 30

days, as the Court’s docket permits. In support of this, the Defendant as follows:

       1.       The Defendant is scheduled to appear before this Honorable Court (by video)

for Sentencing on December 8, 2020, at 10:30 a.m.

       2.       On December 8, 2020, at 9:00 a.m., counsel for the Defendant is scheduled to

appear in-person before the Hillsborough County Superior Court, Northern District, in

Manchester, New Hampshire, for jury selection in the matter of State of New Hampshire v.

McInnes. The defendant in McInnes is incarcerated.

       3.       AUSA Mackenzie Queenin has been contacted and assents to this Motion to

Continue.

       WHEREFORE, the Defendant prays for the following relief:

       A.       To continue the Sentencing Hearing for a period of 30 days, as the Court’s

docket permits; and

       B.       For such other relief the Court deems equitable and just.
         Case 1:20-cr-10100-ADB Document 17 Filed 11/11/20 Page 2 of 2




                                                 Respectfully submitted,

                                                 Jonathan Nguyen
                                                 By his attorneys,

                                                 WILSON, BUSH & KEEFE, P.C.

Dated: November 11, 2020                         /s/ Charles J. Keefe________________
                                                 Charles J. Keefe
                                                 378 Main Street
                                                 Nashua, New Hampshire 03060
                                                 (603) 595-0007
                                                 NH Bar No.: 14209
                                                 keefe@wbdklaw.com

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Assented-Motion to Continue was this
day forwarded to Mackenzie Queenin, Esquire, Assistant U.S. Attorney, through the
Electronic Case Filing System.

Dated: November 11, 2020                         /s/ Charles J. Keefe _________________
                                                 Charles J. Keefe
